Justice RIVERA-SOTO,
concurring in the result.
The Court holds that the procedure used here by the trial court — where, at a damages proof hearing, a twenty-one year old child sexual abuse victim was shielded from having to testify face-to-face against his abuser and, rather, was permitted to testify via closed circuit television — was error. To the extent that the Court concludes that the error was harmless and affirms the determinations of both the trial court and the Appellate Division, I concur in the result. However, because I would conclude that, under the circumstances, the procedure employed was well within the trial court’s discretion and, hence, was not error at all, the harmless error analysis engaged in by the Court is unnecessary.
To be sure, the provisions of the Child Sexual Abuse Act that allow for sequestered testimony by a child sexual abuse victim are *607simply inapplicable by the statute’s own terms: N.J.S.A. 2A:61B-1(e) makes clear that a condition precedent to that statute’s application is that the child sexual abuse victim must be “16 years of age or younger,” a condition that is patently not satisfied by the twenty-one year old victim here. Because the statute, on its face, is inapplicable here, references to the testimonial strictures of the Child Sexual Abuse Act can only serve as a single, non-exhaustive instance where testimony via closed circuit television is permissible. For that reason, a reference to the Child Sexual Abuse Act neither ends the inquiry nor vaults the relevant analysis into the realm of error.
The inherent power our trial courts have, and must perforce have, to control the manner of presentation of witnesses is so fundamental that we have codified it in our evidence rules:
The court shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to (1) make the interrogation and presentation effective for the ascertainment of the truth, (2) avoid needless consumption of time, and (3) protect witnesses from harassment or undue embarrassment.
[N.J.R.E. 611(a).]
That inherent power extends to a criminal defendant’s location and movement within the courtroom, State v. Davenport, 177 N.J. 288, 827 A.2d 1063 (2003); State v. Cook, 330 N.J.Super. 395, 750 A.2d 91 (App.Div.), certif. denied, 165 N.J. 486, 758 A.2d 646 (2000), as well as permitting a “support person” to sit near a child sexual abuse victim while the child testifies. State v. T.E., 342 N.J.Super. 14, 775 A.2d 686 (App.Div.), certif. denied, 170 N.J. 86, 784 A.2d 719 (2001). Indeed, in the more rigorous criminal setting, where the right of confrontation is of constitutional dimension, N.J. Const. art. I, ¶ 10, incarcerated criminal defendants are arraigned and bail is set in video-conference proceedings where the criminal defendant never leaves the confines of the jail in which he is housed, yet his counsel is at a distant locale: wherever the judge is located. See Charles Toutant, Beaming in the Defendant, 180 N.J.L.J. 341 (May 2, 2005).
*608Against this backdrop, it is logical, not to say obvious, that in a civil damages proof hearing where the defendant was convicted of the crime of child sexual abuse against the witness/plaintiff and where the defendant has defaulted on liability, the trial court should have the inherent power to protect the witness/plaintiff from further damage by providing an alternate means of testifying. In this instance in particular, we are well instructed by the maxim primum non nocere (first do no harm), or that we “make a habit of two things — to help, or at least, do no harm.” Hippocrates, Epidemics, bk. 1, ch. 11.
Both our own limitations on expert testimony as well as plain common sense tell us that there is no need for expert proofs to reach the self-evident conclusion that requiring a child sexual abuse victim to confront his abuser in open court will be traumatic for the victim. Upholding the constitutionality of the provisions of the Child Sexual Abuse Act which allow for the testimony by the victim via closed-circuit television in a criminal case against a confrontation clause challenge, we specifically “decline[d] to hold that expert testimony is required to show that a child [sexual abuse victim] will suffer severe emotional or mental distress from testifying in open court.” State v. Crandall, 120 N.J. 649, 664, 577 A.2d 483 (1990). Instead, we concluded that “trial courts should conduct a thorough face-to-face interview with the child and make detailed findings concerning the child’s objective manifestations of fear.” Id. at 663-64, 577 A.2d 483. Although we did not entirely eschew the use of experts, we made clear that an expert was not a substitute for the trial court’s discretion. Id. at 664, 577 A.2d 483 (“If, after reviewing the evidence at the hearing, a court is unable to make a determination on its own, it may then appoint an expert to evaluate the child.”); see also State v. Smith, 158 N.J. 376, 387, 730 A.2d 311 (1999) (extending rule of State v. Crandall to the victim/witness’ fear of either the defendant or the courtroom setting, and explaining that “[t]he more reasoned approach is to look at the result of the fear, not simply its origin.”).
*609Our recognition that “[t]he potential harm in the form of emotional trauma and mental distress is an acute concern with respect to a child sex-abuse victim who is required to be a witnesst,]” State v. D.R.H., 127 N.J. 249, 256, 604 A.2d 89 (1992), is well rooted in notions of common sense. These tell us that requiring a child sexual abuse victim to testify in the physical presence of his abuser will have but one of two possible results: a negative result that magnifies the harm already inflicted on the victim or, at best, a neutral result that has no negative but no beneficial effect. Because only ill can come of such a process, it should not be viewed through the prism of error but, instead, it should rest in the proper exercise of discretion by the trial judge.
In the final analysis, the proper emphasis should be on the balancing of interests our trial courts are required to perform daily: was the defendant prejudiced by a procedure designed to minimize the on-going harm to the plaintiff. When, as here, defendant abjectly was unable — either before the trial court, before the Appellate Division, or before this Court at oral argument — to point to any prejudice or harm whatsoever arising out of the procedure so thoughtfully adopted by the trial judge, we should be loathe to endorse any rule that would revisit on this victim, and any others like him, the harm already done by an admitted and convicted child abuser. I, therefore, would modify the Appellate Division’s judgment so as to explicitly endorse the sui generis power of a trial court to control proceedings before it in a manner that is fair, balanced and thoughtful and, as modified, I would affirm the Appellate Division.